DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 24 June 2022 has been entered.
Claims 1-5 remain pending in the application, wherein claim 1 has been amended and claim 2 has been canceled.  The examiner acknowledges no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (JP 2002-198685, previously cited) in view of Ohkoshi et al. (US PGPub. No. 2010/0238063, previously cited) and as evidenced by Engineering Toolbox (NPL attached).
Claim 1: Yamazaki teaches a laminated type radio wave absorber (paragraph 0001).  Layers A, B, and C are a first material of a magnetic material dispersed in a resin and each having an absorption at different frequencies, and the layers are stacked in combinations with alternating layers of a dielectric material to provide an electromagnetic wave absorber with a predetermined absorption characteristic (paragraphs 0006-0007).  Yamazaki teaches the first material of a magnetic material dispersed in a resin may be ferrite in a rubber material (i.e. a magnetic iron oxide and a rubber binder) (paragraph 0010).  The ferrite-rubber material of layers A, B, and C exhibit absorption characteristics of frequencies of about 2-20 GHz (i.e. near a millimeter-wave band) (paragraph 0011).  Yamazaki additionally teaches the use of PE (i.e. polyethylene) as the dielectric material (paragraphs 0008 and 0010) and that PE (i.e. the dielectric layer) plays a role of an adhesive (paragraph 0010) (i.e. the dielectric layer has adhesiveness; i.e. being a polymer, it would be understood by one of ordinary skill in the art that PE has some degree of flexibility as a material property).  Polyethylene has a known material property of relative permittivity of about 2.2-2.4 as evidenced by Engineering Toolbox (polyethylene is listed on p. 3 in the table of relative permittivity), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  The claimed limitation of the thickness of the dielectric layer is noted but is considered a matter of size and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  However, the frequencies for the ferrite-rubber reported by Yamazaki do not overlap the millimeter-wave band.
In a related field of endeavor, Ohkoshi teaches a magnetic crystal suitable for electromagnetic wave absorbers for use in a high-frequency band of 25 GHz or more (i.e. a frequency band in or above a millimeter-wave band) (paragraph 0001), and more specifically may range from 25-160 GHz (paragraph 0023).  The magnetic crystal is derived from an ε-Fe2O3 crystal (i.e. a magnetic iron oxide) by substituting a part of the Fe site with a trivalent metal element (paragraph 0018), and the degree of substitution allows the peak position of absorption to fall within a desired band range, such as 76 GHz ± 10 GHz (paragraph 0023).  A powder of the electromagnetic wave absorbing material is mixed with a non-magnetic polymer substrate serving as a binder (paragraphs 0058-0059), which may be rubber (paragraph 0060) (i.e. particulate electromagnetic-wave absorbing material and a rubber binder).  The mixture may be injection-molded into a desired shape or may be applied onto a surface of a substrate (i.e. a layer) (paragraph 0062).  The claim limitation of “and thus absorbs electromagnetic waves” is acknowledged; however, this limitation for the claimed electromagnetic-wave absorbing sheet (i.e. a claimed product) is not considered to render a patentable distinction over the prior art because it recites either a manner of operating the disclosed material (i.e. the manner in which electromagnetic waves are absorbed) or alternatively recites a specific material property.  See MPEP §§ 2112 and 2114.
As both Yamazaki and Ohkoshi teach the use of a magnetic iron oxide dispersed in a non-magnetic polymer such as rubber to form an electromagnetic wave absorbing material, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Yamazaki to include an ε-Fe2O3 crystal dispersed in rubber as the electromagnetic wave absorbing layer as taught by Ohkoshi because this material is known in the art for forming an electromagnetic wave absorbing layer that is effective in a millimeter-wave band and one would have had a reasonable expectation of success.  The claimed limitation of a transmissive electromagnetic-wave absorbing sheet is acknowledged as not requiring a reflective layer, such as the reflective layer taught by Yamazaki in Fig. 1a copied below, based on applicant’s disclosure where the electromagnetic-wave absorbing sheet can be used as a so-called transmissive electromagnetic-wave absorbing sheet that absorbs the electromagnetic waves that pass through the electromagnetic-wave absorbing layer and where the magnetic iron oxide powder serves as an electromagnetic-wave absorbing material (paragraph 0073 of the instant specification).  However, the surface labeled as the reflective layer in Fig. 1a below of Yamazaki is reasonably interpreted as a substrate on which the electromagnetic-wave absorbing sheet is adhered since the magnetic iron oxide powder of Ohkoshi-modified Yamazaki is taught to absorb electromagnetic waves (Ohkoshi, paragraphs 0001, 0018, and 0023) and Ohkoshi teaches where the electromagnetic wave absorbing layer may be applied onto a surface of a substrate (paragraph 0062), which renders as obvious to one of ordinary skill in the art that the surface, R, depicted in Fig. 1a below would not be required to function as a reflective layer, and therefore serves as a substrate.

    PNG
    media_image1.png
    299
    469
    media_image1.png
    Greyscale
(Yamazaki, Fig. 1a)
	Claims 3-4: Ohkoshi teaches an electromagnetic wave absorbing material that includes an ε-Fe2O3 crystal (i.e. epsilon iron oxide) and wherein a part of the Fe site is substituted with a trivalent metal element (paragraph 0018).
	Claim 5: Yamazaki teaches a dielectric layer of PE (paragraph 0010).  The multilayered structure is a stacked body with two or more layers of dielectric PE (Yamazaki Fig. 1a above).  Furthermore, Yamazaki teaches that when it is necessary to keep a distance between the layers of first material, a few PE layers may be overlapped (i.e. stacked together as two or more layers) (paragraph 0010).

Response to Arguments
The amendment to claim 1 has overcome the indefiniteness previously set forth in the Non-Final Office Action mailed 28 March 2022.  The rejection of claims 1-5 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments filed 24 June 2022 have been fully considered but they are not persuasive.  Applicant argues, see p. 9, that the electromagnetic-wave absorbing sheet as instantly amended is a transmissive electromagnetic-wave absorbing sheet that is not provided with a reflective layer for reflecting electromagnetic waves having passed through an electromagnetic-wave absorbing layer and a dielectric layer.  It is noted that the features upon which applicant relies (i.e. not provided with a reflective layer) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145(VI).  Applicant discloses where the electromagnetic-wave absorbing sheet can be used as a so-called transmissive electromagnetic-wave absorbing sheet that absorbs the electromagnetic waves that pass through the electromagnetic-wave absorbing layer and where the magnetic iron oxide powder serves as an electromagnetic-wave absorbing material (paragraph 0073 of the instant specification), which does not require a reflecting layer, but does not preclude that a substrate may be a reflective substrate.  In view of the amendment, however, removing the limitation of the electromagnetic-wave absorbing layer being impedance matched and no longer requiring a reflective layer, the rejection under 35 U.S.C. 103 previously set forth in the Non-Final Office Action mailed 28 March 2022 has been withdrawn, and a (simplified) new grounds of rejection is made in view of Yamazaki and Ohkoshi, as outlined above, as the teachings of Tsuzukiyama are not necessary to meet the limitations of the instantly claimed electromagnetic-wave absorbing layer.
Applicant’s arguments, see p. 10-12, filed 24 June 2022, with respect to the prior art of Tsuzukiyama have been considered but are moot because the new ground of rejection does not rely on this reference for any teaching or matter specifically challenged in the argument pertaining to this reference.
Applicant’s arguments, see p. 10-12, filed 24 June 2022, with respect to the prior art of Yamazaki have been considered but are not persuasive.  Applicant argues that the absorption principle of the electromagnetic-wave absorbing sheet taught by Yamazaki is completely different from the instantly claimed transmissive electromagnetic-wave absorbing sheet that absorbs electromagnetic waves by converting energy of electromagnetic waves incident on the electromagnetic-wave absorbing layer into heat.  However, in applicant’s arguments filed 13 July 2021, applicant admits that the principle of electric-wave absorption of the electric-wave absorbing sheets of Yamazaki (and Ohkoshi) is to absorb electromagnetic waves through the magnetic resonance of magnetic materials and that this is the same as that of the electromagnetic-wave absorbing sheet of the instant application (p. 17 of Applicant’s remarks filed 13 July 2021).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784